Citation Nr: 0824927	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-03 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as schizoaffective disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in June 2007 at a Travel Board hearing at the above 
VARO; a transcript is of record.

The Board remanded the case in November 2007 for the RO to 
secure records from the Social Security Administration (SSA).  
Those records were obtained, and the case is returned to the 
Board for final appellate review.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any acquired psychiatric 
disorder is related to active military service or any 
incident thereof, and a psychosis is not shown to have been 
manifested either in service or within one year after 
separation from service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the 


essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); petition for cert. granted (U.S. June 16, 2008) 
(No. 07-1209).

In August 2004 the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2004 rating 
decision, February 2005 SOC, and April 2008 SSOC (mailed on 
May 1) explained the basis for the RO's action, and the SOC 
and SSOC provided him with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a May 2008 letter which VA sent 
to the veteran.  In any event, since the claim for service 
connection is herein denied, those issues are rendered moot.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 




Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as a psychosis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  While the 
disease need not be diagnosed 



within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The veteran's service treatment records do not show any 
complaints of, or treatment for, any psychiatric disorders.  
On a July 1967 Report of Medical History the veteran 
indicated that he had never had any psychiatric disorders.  
At his July 1967 separation examination, he was found to not 
have any psychiatric disorder.

Post-service records show that the veteran received private 
treatment in February 1983, at which he was noted to have had 
psychiatric disturbances and private outpatient psychiatric 
care in 1977.  A social worker opined that when the veteran 
presented himself in February 1983 he appeared friendly, 
cooperative, and well groomed.  However, he was suffering 
from auditory hallucinations and grandiose delusions.  The 
veteran was diagnosed with chronic paranoid schizophrenia, 
and he participated in an outpatient program from March 1983 
to May 2003.

The veteran underwent a VA psychiatric examination in May 
1983, at which the examiner observed that he looked 
depressed, talked in a low voice, and had somewhat hesitant 
speech.  The veteran said that he was depressed and suffered 
from periodic depressions which usually lasted for two to 
three days.  He reported that for over three years he had 
been hearing a man's voice telling him about bad things he 
had done in a past life, and that he had been abusive to 
various women.  The veteran also felt that strangers on the 
street could read his mind, and sometimes he would approach 
strangers and ask them why they were talking about him.  He 
reported having never been suicidal.  The examiner felt that 
the veteran was oriented, and he did well on a formal memory 
test.  However, the examiner opined that the veteran's 
judgment and insight were impaired, and he diagnosed him with 
schizophrenia, chronic undifferentiated type.

Private treatment records show that the veteran was 
hospitalized from June 2003 to August 2003 for a 
schizoaffective disorder, bipolar type, after becoming 
agitated at his day program and making threats toward a 
social worker.  The veteran had been faithful about attending 
the program but had become increasingly irritable, 
disorganized, and agitated over the past several months.  He 
had stopped taking his medication six months earlier, and he 
claimed to be a psychobiologist who was there to work with 
the patients.  On admission the veteran was described as 
angry and appeared manic.  He agreed to take medication only 
after a court order was obtained, and even then he would only 
take Haldol.  The veteran improved steadily over the course 
of his treatment and, although he held onto some of his 
delusions, they did not interfere with his day-to-day 
functioning.

The veteran was again hospitalized for schizoaffective 
disorder, bipolar type, from October 2003 to December 2003.  
He was described as having wide-ranging and disorganized 
grandiose and paranoid delusions which became more pronounced 
when he decompressed.  He admitted to noncompliance with his 
medication, and showed improvement after he began taking 
Risperdal.  On discharge his insight and judgment remained 
limited, and his impulse control was good.

In February 2004 the veteran was hospitalized at a private 
facility for schizoaffective disorder, bipolar type, after 
appearing to have been non-compliant with his medications.  
He improved over the course of his hospitalization, although 
he continued to hold some delusional beliefs and his insight 
and judgment remained limited.  He was discharged in April 
2004.  The veteran was diagnosed with chronic paranoid 
schizophrenia at private April 2004 outpatient treatment.   

The records provided by the Social Security Administration 
show the veteran to be disabled by schizophrenia, chronic 
paranoid type, and alcohol abuse.  There is no indication in 
the SSA records that his disorders originated during his 
military service or for many years after service.

The RO did not afford the veteran a VA examination for his 
acquired psychiatric disorder, on the basis that there is 
already sufficient medical evidence to decide the claim, and 
the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three 


salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in-
service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  While the Board finds that there is competent 
evidence of current schizoaffective disorder, there is no 
indication from the record that it is associated with any in-
service event.  Therefore, the Board finds that the evidence 
of record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. 
§ 3.159(c).

We recognize the sincerity of the arguments advanced by the 
veteran that his acquired psychiatric disorder is service 
connected.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, acquired psychiatric disorders require specialized 
training for a determination as to diagnosis and causation, 
and are therefore not susceptible of lay opinions on 
etiology.  The Board notes that none of the veteran's 
treatment records for schizoaffective disorder indicates a 
causal relationship with his military service, and none 
indicates manifestation of a psychosis within his first post-
service year.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, diagnosed as schizoaffective 
disorder, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.




ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as schizoaffective disorder, is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


